Citation Nr: 0634274	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  99-17 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas




THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death to include as due to exposure to ionizing and 
nonionizing radiation.

2. Entitlement to dependency and indemnity compensation under 
38 U.S.C.A. § 1318.




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran served on active duty from March 1942 to March 
1946.  He died in June 1998.  The appellant is the veteran's 
surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in July 1997 and January 1999 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

In September 2002 and March 2004, the Board remanded this 
case for further procedural and evidentiary development.  As 
the requested development has been completed, no further 
action is required to comply with the Board's remand 
directives.  Stegall v West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1. The veteran died in June 1998, and the immediate cause of 
his death was a cerebrovascular accident due to 
atherosclerotic vascular disease; myelodysplasia with 
complication was listed as contributing to death; at the time 
of his death, the veteran did not have a service-connected 
disability. 

2. During service, the veteran was not exposed to ionizing 
radiation as he did not participate in a radiation-risk 
activity, that is, either as a participant in a test 
involving the detonation of a nuclear device or in the 
occupation of Hiroshima or Nagasaki, Japan, during the period 
from August 6, 1945, to July 1, 1946; there is also no 
evidence of occupational exposure to ionizing radiation. 

3. Neither a cerebrovascular accident due to atherosclerotic 
vascular disease nor myelodysplasia had onset during service; 
neither a cerebrovascular accident due to atherosclerotic 
vascular disease nor myelodysplasia was manifested to a 
degree of 10 percent or more within one-year of separation 
from service; neither a cerebrovascular accident due to 
atherosclerotic vascular disease nor myelodysplasia is 
subject to the presumption of service connection because the 
veteran was not a radiation-exposed veteran; and, neither a 
cerebrovascular accident due to atherosclerotic vascular 
disease nor myelodysplasia is shown to be caused by 
nonionizing radiation. 

4. A service-connected disability did not cause or contribute 
to the cause of the veteran's death.

5. The veteran did not have a service-connected disability 
rated 100 percent disabling or a total disability rating on 
the basis of individual unemployability for 10 years prior to 
his death.


CONCLUSIONS OF LAW

1. A disability of service origin did not cause or contribute 
to the cause of the veteran's death.  38 U.S.C.A. §§ 1310, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 3.312 (2006). 

2. The criteria for dependency and indemnity compensation 
under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 3.22(a), 
(b) (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  The five elements are: 1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006),

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Where, as here, 
VCAA notice was not mandated at the time of the initial RO 
decisions, the RO did not err in not providing such notice. 
The appellant does have the right to VCAA content-complying 
notice and proper subsequent VA process.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).   

The RO provided the appellant post-adjudication VCAA notice 
by letters, dated in July 2001 and December 2002.  The 
appellant was notified of the evidence needed to substantiate 
the claim of service connection for cause of death, namely, 
evidence of the cause of death, specifically, the death 
certificate; evidence of an injury or disease in service or 
event in service, causing injury or disease; and evidence of 
a relationship between the cause of death and the injury, 
disease, or event in service. She was notified that she could 
submit a medical opinion regarding such a relationship from 
her own doctor or that VA may request a medical opinion. 
On the claim under 38 U.S.C.A. § 1318, the appellant was 
notified of the evidence needed to substantiate the claim, 
that is, that the veteran was continuously rated totally 
disabled due to service-connected disability for a period of 
at least 10 years immediately preceding the veteran's death.  
The appellant was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that she could submit private medical records or 
authorize VA to obtaining private medical records on her 
behalf.  She was asked to submit any evidence that would 
include that in her possession that pertained to the claims.  
The notices included the general provision for the effective 
date of the claims, that is, the date of receipt of the 
claims.

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini at 18 Vet. App. 112 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet.App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable).

To the extent that the degree of disability assignable was 
not provided, as the claims are denied, no disability rating 
will be assigned, so there can be no possibility of any 
prejudice to the appellant with respect to any defect in the 
VCAA notice required under Dingess at 19 Vet. App. 473.

To the extent that the VCAA notices came after the initial 
adjudications, the timing of the notices did not comply with 
the requirement that the notice must precede the 
adjudication.  However the procedural defect was cured 
without prejudice to the appellant because she had a 
meaningful opportunity to participate effectively in the 
processing of the claims as she had the opportunity to submit 
additional argument and evidence and to address the issues at 
a hearing.  
The claims were then readjudicated following the content-
complying notice as evidenced by the supplemental statement 
of the case in March 2006.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No.05-7157 (Fed. 
Cir. Apr. 5, 2006)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  In this case, the RO has 
obtained VA and non-VA records, obtained a VA medical 
opinion, and developed the claim based on exposure to 
ionizing and nonionizing radiation.  As there is no 
indication of the existence of additional evidence to 
substantiate the claims and as there is otherwise no 
additional evidence to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.  

After the last supplemental statement of the case was issued, 
the Board received additional evidence from the appellant, 
consisting of a number of photographs, purportedly taken 
during the veteran's service in the Pacific Theatre.  In July 
2006, the Board notified the appellant that it could not 
adjudicate her claims without a waiver of initial review of 
the evidence by the RO.  Although the appellant has not 
waived initial consideration of the evidence by the RO, since 
photographs do not bear on the issues, the evidence is not 
"pertinent" as defined by 38 C.F.R. § 20.1304(c), and a 
remand for RO consideration of the evidence is not required.  

Cause of Death

The appellant argues that the veteran was exposed to ionizing 
radiation during service in the Pacific Theatre and to 
nonionizing radiation from working near radar, resulting in 
the diseases that caused his death. 

According to the death certificate, the veteran died in June 
1998.  The immediate cause of death was a cerebrovascular 
accident due to atherosclerotic vascular disease.  
Myelodysplasia with complication was listed as contributing 
to death. 

I. Law and Regulations
A. Service Connection in General 

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed to cause death.  38 U.S.C.A. §§ 1110, 1310; 38 
C.F.R. §§ 3.303, 3.312. 

Where a veteran served 90 days or more during a period of war 
and anemia [which has been associated with myelodysplasia], 
arteriosclerosis to include atherosclerotic vascular disease, 
or leukemia [which has been associated with myelodysplasia 
for the purpose of the development of claim] becomes manifest 
to a degree of 10 percent or more within one year from the 
date of separation from service, service connection will be 
presumed as a chronic disease.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309(a).

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

B. Service Connection Based on Exposure to Ionizing Radiation

Service connection for a disability claimed as due to 
exposure to ionizing radiation in service can be established 
in any of three ways.  Davis v. Brown, 10 Vet. App. 209, 211 
(1997). 



First, there are certain diseases that are presumptively 
service connected in a radiation-exposed veteran under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d). The term 
radiation-exposed veteran means a veteran who, while serving 
on active duty, participated in a radiation-risk activity.  
The term radiation-risk activity includes participation in a 
test of a nuclear device or occupation of Hiroshima or 
Nagasaki, Japan by U.S. forces during the period beginning on 
August 6, 1945 and ending on July 1, 1946.  The term 
occupation of Hiroshima or Nagasaki, Japan by U.S. forces 
means official military duties within 10 miles of the city 
limits of either Hiroshima or Nagasaki, Japan.  

Second, service connection can be established under 38 C.F.R. 
§ 3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
a radiogenic disease.  The list of radiogenic diseases 
includes leukemia, but not arteriosclerosis to include 
atherosclerotic vascular disease. 38 C.F.R. § 3.311(b)(2).

Third, direct service connection can be established under 38 
C.F.R. § 3.303(d) by showing that the disease was incurred 
during or aggravated by service without regard to the 
statutory presumptions.  Combee v. Brown, 34 F.3d 1039, 1043-
44 (Fed. Cir. 1994) (proof of direct service connection 
entails proof that exposure during service caused the malady 
that appears many years later).

II. Factual Background 

Service personnel records show that the veteran served two 
years as an armed guard and from January 1945 to February 
1946 he served on the USS LSM 98 as a communications officer 
and watch officer. 

The service medical records, including the report separation 
examination, contain no complaint, finding, or history of a 
cerebrovascular accident due to atherosclerotic vascular 
disease or of myelodysplasia with anemia. 

After service, VA and nonVA records, covering the period from 
1970 to 1998, document the veteran's health problems as 
atherosclerotic heart disease with a history of hypertension, 
requiring angioplasty (1995), anemia, dating to 1975 (1997), 
skin cancer (1989 and 1996), and myelodysplasia (1998). 

In May 1996 and November 1997, B.BH., MD, stated that the 
veteran had anemia of uncertain etiology and that the veteran 
was exposed to radar while in the Navy. 

Private hospital records disclose that in March 1998 the 
veteran was evaluated for chronic anemia, which was 
associated with myelodysplasia. 

In May 1997 and February 2006, the Defense Threat Reduction 
Agency (DTRA) reported that the veteran's service records 
show that he served on the USS LSM 98 from January 1945 to 
February 1946 and during that time the ship operated in the 
area of Saipan and Iwo Jima, more than 1, 300 nautical miles 
from the Japanese mainland, and the ship did not visit 
mainland Japan after the war.  The DTRA stated that members 
aboard the ship would not have been exposed to radiation and 
that the historical record did not document the veteran's 
presence with the American occupation forces in either 
Hiroshima or Nagasaki, Japan.  

In August 2001, a VA physician stated that there was 
insufficient evidence in the medical literature to support 
radar or electromagnetic fields in general in the development 
of myelodysplasia in adults and that the veteran's death was 
most likely unrelated to exposure to radar. 

III. Analysis
A. Service Connection on a Nonradiation Basis

In determining whether a fatal disease process was related to 
service on a nonradiation basis, the evidence must show that 
a fatal disease process was the result of injury suffered or 
disease contracted in line of duty during service.  
38 U.S.C.A. § § 1110, 1131.  This may be accomplished by 
affirmatively showing inception in service or through the 
statutory presumption of service connection for specific 
chronic diseases to include anemia, which has been associated 
with myelodysplasia, arteriosclerosis to include 
atherosclerotic vascular disease, or leukemia, which has also 
been associated with myelodysplasia, becomes manifest to a 10 
percent degree or more within one year from date of 
separation from service.  38 U.S.C.A. § 1112(a); 
38 C.F.R. § 3.309(a).  As for leukemia, leukemia was 
associated with myelodyplasia for the purpose of developing 
the claim as a radiogenic disease.  The veteran was not 
actually diagnosed with leukemia and leukemia was not 
identified on the death certificate.  But for the sake of 
completeness of the analysis, leukemia is included the 
analysis of the claim. 

The record shows that a cerebrovascular accident due to 
atherosclerotic vascular disease was first clinically 
manifested as an atherosclerotic process involving the heart 
in 1995 - more than 45 years after service.  At the time 
there was a history of hypertension, but there is no medical 
evidence of hypertension before 1970, the date of the 
earliest medical record in the file.  The record also shows 
that anemia with a history, dating to 1975, was not 
documented for almost 30 years after service, and 
myelodysplasia was first documented in 1998, more than 50 
years after service.  In the absence of any evidence 
affirmatively showing a fatal disease process coincident with 
service (the service medical records are negative for any 
pertinent abnormality) and the lack of evidence of a fatal 
disease process for at least 30 years after service, there is 
no positive evidence to relate a fatal disease process to 
service by direct incurrence or by the one-year presumptive 
period for a chronic disease to include anemia and leukemia, 
which has been associated with myelodysplasia, and 
arteriosclerosis to include atherosclerotic vascular disease, 
the underlying cause of the cerebravascular accident. 

As the preponderance of the evidence is against the claim, 
considering 38 U.S.C.A. §§ 1110, 1112(a), 1131 and 
38 C.F.R. §§ 3.303, 3.309(a), the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

B. Service Connection Due to Exposure to Ionizing Radiation 
1. Presumptive Service Connection under 38 U.S.C.A. § 1112(c) 
and 38 C.F.R. § 3.309(d)

Since the veteran did not qualify as a radiation-exposed 
veteran involved in radiation-risk activity, that is, either 
as a participant in a test of a nuclear device or in the 
occupation of Hiroshima or Nagasaki, Japan by U.S. forces 
during the period beginning on August 6, 1945 and ending on 
July 1, 1946, the presumption of service connection for 
specific diseases for radiation-exposed veterans under 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) does not 
apply.  Moreover, except for leukemia, neither anemia, a 
cerebrovascular accident due to arteriosclerosis to include 
atherosclerotic vascular disease, nor myelodyplasia is 
subject to the presumption.  As for leukemia, leukemia was 
associated with myelodyplasia for the purpose of developing 
the claim as a radiogenic disease.  The veteran was not 
actually diagnosed with leukemia and leukemia was not 
identified on the death certificate.  As the presumption of 
service connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d) does not apply, there is no legal basis to relate 
a fatal disease process to exposure to ionizing radiation 
under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  

As the preponderance of the evidence is against the claim, 
considering 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).



2. Service Connection under 38 C.F.R. § 3.311

Of the fatal disease processes only myelodyplasia, which has 
been associated with leukemia, which is a radiogenic disease, 
is subject to the development required under 38 C.F.R. § 
3.311.  

In accordance with 38 C.F.R. § 3.311, in August 2003, the RO 
forwarded the case to the Director of the Compensation and 
Pension Service, who requested an opinion from the Under 
Secretary for Health as to the relationship between the 
veteran's myeloplasia and his exposure to ionizing radiation 
during service.  In reply, the VA's Chief Public Health and 
Environmental Hazards Officer, who is a physician, noted that 
the DTRA found no historical record to document the veteran's 
presence with the American occupation forces in either 
Hiroshima or Nagasaki, Japan.  

The VA physician did report that, according to DTRA, 
veterans, who were part of the occupation forces of Japan 
were exposed to a radiation dose of less than 1 rem.  The VA 
physician stated that while there was no screening doses for 
myelodysplastic disorders since myelodysplastic disorders 
included some forms of preleukemia and leukemia for which 
there were medical and scientific studies, the screening dose 
for leukemia was used to calculate the effects of the dose 
assessment.  The VA physician then reported that given the 
dose estimate of less than 1 rem, there was 99 percent 
credibility that there was no reasonable possibility that it 
was as likely as not that leukemia appearing 20 or more years 
after exposure was related to ionizing.  The VA physician 
then expressed the opinion that it was unlikely that the 
veteran's myelodysplasia was attributable to exposure to 
ionizing radiation in service.  The VA physician also report 
that based on current scientific information exposure to 
radiofrequency fields, which included radar, was unlikely to 
induce or promote cancers. 



In September 2003, in an Advisory Opinion in accordance with 
38 C.F.R. § 3.311, the Director of the Compensation and 
Pension Service, citing the medical opinion from the Under 
Secretary for Health and a review of the evidence in its 
entirety, expressed the opinion that there was no reasonable 
possibility that the veteran's myelodysplasia resulted from 
exposure to ionizing radiation or radar during service.

To the extent that the appellant relates the veteran's death 
to exposure to ionizing radiation or to radar during service, 
where, as here, the determinative issue involves a question 
of a medical diagnosis or of medical causation, competent 
medical evidence is required to substantiate the claim.  The 
appellant as a lay person is not competent to offer an 
opinion on a medical diagnosis or on medical causation, and 
consequently her statements to the extent that she relates 
the veteran's death to exposure to ionizing radiation or 
radar during service does not constitute medical evidence.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993). 

As the Board may consider only independent medical evidence 
to support its finding, as there is no favorable evidence 
that the veteran was exposed to ionizing radiation during 
service or medical evidence that a fatal disease process was 
otherwise related to service, and as there is no favorable 
evidence of that exposure to radar caused a fatal disease 
process, the preponderance of the evidence is against the 
claim, considering 38 C.F.R. § 3.311, and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b). 

3. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994)

As for evidence of actual, direct causation, there is none.  
On the present record, there is no medical evidence that a 
fatal disease process was actually caused by a disease or 
injury of service origin to include proximity to radar. 

For the above reasons, the preponderance of the evidence is 
against the claim that the veteran's death was in any way 
related to service. 

38 U.S.C.A. § 1318

Since the veteran's death is not determined to be service-
connected, a surviving spouse may still be entitled to 
dependency and indemnity compensation under 38 U.S.C.A. § 
1318 and 38 C.F.R. § 3.22 in the same manner as if the 
veteran's death were service-connected, if at the time of 
death, the veteran was receiving, or 
was entitled to receive, compensation for service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death.

As the veteran did not have a service-connected disability 
during his lifetime, he did not have the requisite service-
connected disability. Also, the appellant has not alleged 
that there was clear and unmistakable error in a prior rating 
decision.  For these reasons, the preponderance of the 
evidence is against the claim for dependence and indemnity 
compensation, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318 is denied.


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


